--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20


THIRD AMENDMENT TO LEASE AGREEMENT


IT IS HEREBY AGREED BY THE UNDERSIGNED, that the Lease Agreement made and
entered into the 23RD day of SEPTEMBER, 2005, by and between FULLERTON BUSINESS
CENTER, Lessor, and ALLIED MED. INC., AN OREGON CORPORATION, Lessee, for the
premises commonly known as: 2500 E. FENDER AVENUE, UNIT “I & K” FULLERTON, CA
92831, shall be extended for a period of TWO (2) YEARS AND TWO (2) MONTHS,
commencing OCTOBER 1, 2008, and ending on NOVEMBER 30, 2010.


All other terms and conditions of said Lease Agreement are incorporated herein
by reference and shall remain in full force and effect during this extended
term, except as follows:


1. Lessee agrees to pay to Lessor during this extended term, in advance, at such
places as may be designated from time-to-time by Lessor, without deduction or
offset, and Lessor agrees to accept as rent for the Leased premises monthly
installments of TWO THOUSAND THREE HUNDRED FIFTY-EIGHT AND 00/100 ($1,072.00)
Dollars, together with such other assessments, additions and pass- throughs as
are described in the Lease Agreement. See paragraph 4.2 of your
Lease  Agreement.     /s/ 


2. Lessor and Lessee agree that the rent increase commencing OCTOBER 1, 2009,
shall be determined pursuant to the terms set forth in the Addendum to the THIRD
Amendment to Lease Agreement which is attached hereto and made a part
hereof.     /s/  


3. Lessee shall pay to Lessor the sum of N/A ($00.00) Dollars, concurrent with
the execution of this Amendment representing an increase in Security Deposit.
Lessor acknowledges the sum of *SEVEN THOUSAND SEVENTY-FOUR AND 00/100
($7,074.00) Dollars, as security for the faithful performance of each and every
term, covenant and condition of said Lease Agreement pursuant to Paragraph FIVE
(5) of said Lease Agreement. This security includes the previous amounts
received as security deposit. **Previously paid $3,456.00


3A. [Section 3A was lined through and deleted by the parties. It read as
follows:] Lessee agrees to be bound by the "Rules and Regulations" and "Parking
Rules and Regulations" now in effect as Exhibits "A and B" attached hereto, and
any additional Rules and Regulations and Parking Rules and Regulations which may
be promulgated by Lessor during the extended Lease term.    /s/  


4. Lessee warrants and represents that there are no present and outstanding
breaches of Lease by Lessor, and that Lessee has no claims or offset of any kind
or nature against Lessor.


5. No rubbish, containers or debris are to be left outside of Lessee's unit. All
refuse is to be placed in designated trash bins. Any debris is subject to
immediate removal by Lessor at Lessee's expense. This rule applies to pallets as
well. Lessee shall not place in any trash box or receptacle any material, which
cannot be disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal shall be made in accordance with
directions issued from time-to-time by Lessor. Lessee shall reimburse Lessor,
upon demand, for trash removal service to the Property allocated to the Premises
by Lessor on a prorata basis. If Lessor shall determine that the trash generated
by or at the Premises, in Lessor's reasonable estimation, shall be excessive,
Lessee shall pay to Lessor, upon demand, such additional charges, as Lessor
shall equitably impose for such excess trash removal. Lessor shall have the
option to contract for a single trash removal service for the entire Complex.

 
 

--------------------------------------------------------------------------------

 
 
6. Notwithstanding the restrictions contained within California Civil Code
§1950.7, Lessor may utilize the security deposit for any and all debt owed by
Lessee to Lessor, including (but not limited to) future rental or worth at time
of the award damages as codified in Civil Code §1951.2, or rent as it accrues
pursuant to Civil Code §1951.4. To the extent that this is inconsistent with
California Civil Code §1950.7, Lessee waives the protections of Civil Code
1950.7, Lessee waives any rights under California Civil Code §3275 and
California Civil Code §1174(c) and §1179 and any and all current or future laws
which give Lessee a right to redeem, reinstate, or restore this lease after it
is terminated as a result of the Lessee's breach.


EXCEPT AS HEREINABOVE AMENDED, the Lease Agreement shall remain unchanged and
shall continue in full force and effect.


Dated this 5th day of November, 2008.


LESSOR:


LESSOR:
LESSEE:
   
FULLERTON BUSINESS CENTER
ALLIED MED. INC., AN OREGON CORPORATION
By: MID VALLEY MANAGEMENT
 
Managing Agent
 

 
By:  /s/ Terri Rhoades
By: /s/ Jack Amin
        TERRI RHOADES, AUTHORIZED AGENT
       JACK AMIN, PRESIDENT
     
By: /s/ Jack Amin
 
       JACK AMIN, VICE PRESIDENT

 
 
 

--------------------------------------------------------------------------------

 

ADDENDUM TO THE THIRD AMENDMENT TO LEASE AGREEMENT


         THIS ADDENDUM is attached to and integrated as a part of that certain
THIRD Amendment to Lease Agreement dated SEPTEMBER 23, 2005, by and between
FULLERTON BUSINESS CENTER, Lessor, and ALLIED MED, INC., AN OREGON CORPORATION,
Lessee and constitutes additional Agreements and Conditions contained herein,
which Addendum shall prevail in the event of any conflict between the Agreements
and Conditions contained herein and those in said THIRD Amendment.


RENT ESCALATIONS:
On each anniversary date of the renewal term, the monthly rental payment shall
be increased by $106.00. Lessor's failure and/or inadvertence to request a
payment of an estimated or actual rent adjustment shall not constitute as a
waiver or an estoppel of Lessor's right to demand any adjustment (including
retroactive payments, if applicable) provided for in the Lease Agreement or this
Addendum.


On each anniversary date of the renewal term, the monthly rental payment shall
be increased by $106.00. Lessor's failure and/or inadvertence to request a
payment of an estimated or actual rent adjustment shall not constitute as a
waiver or an estoppel of Lessor's right to demand any adjustment (including
retroactive payments, if applicable) provided for in the Lease Agreement or this
Addendum.
 




AMEND LEASE TERMS –
FIXED INCREASE
ADINC.DOC (REV.6/90)
 
 
PAGE 1 OF 1 

--------------------------------------------------------------------------------

 


RENT CONCESSION AGREEMENT
 
THIS DOCUMENT shall set forth the agreement of Fullerton Business Center,
"Lessor", and Allied Med. Inc., an Oregon Corporation, "Lessee", concerning the
Rent Concession offered to Lessee in connection with that certain Lease dated
September 23rd 2005, by and between Lessor and Lessee for the Premises located
at: 2500 E. Fender Avenue, unit numbers "T & T", City of Fullerton, State of
California.


AS MATERIAL CONSIDERATION for the Rent Concession set forth herein is Lessee's
agreement to lease the Premises on all terms and provisions of the Lease for the
entire Lease term. Lessee acknowledges that the Free Rent as set forth below
(herein called "Rent Concession") is a concession given to Lessee for leasing
the Premises for a term stated in the Lease Agreement. In the event Lessee
becomes in default of any Lease provision at any time during the Lease team,
Lessor and Lessee agree that: (a) in addition to any other remedy available to
Lessor, Lessor shall be entitled to recover from Lessee the total rental amount
of all Rent Concessions taken by Lessee prior to such default date; (b) Lessee
agrees to pay such amount to Lessor with the next rental payment; and (c) future
Rent Concessions shall then be null, void and of no force and effect. Lessee
shall be entitled to Free Rent and/or common area maintenance charges including
tenant's prorata share of the trash removal and/or Rent Concession(s) for the
period of time referenced below:
 
October 1, 2008 tam October 31, 2008
$2,358.00 Rent
 
October 1, 2008 thru October 31, 2008
$ 211.20 CAM
       
November 1, 2008 thru November 30, 2008
$2,358.00 Rent
 
November 1, 2008 thru November 30, 2008
$ 211.20 CAM
 

 
The Rent Concessions referenced above equal a fair rental value in a sum as
determined at the time the Rent Concession commences.
 
THIS DOCUMENT shall not be deemed binding upon Lessor unless and until it is
executed by Lessor and a copy is delivered to Lessee.
 
Dated this 5 day of October, 2008.


 
 

--------------------------------------------------------------------------------

 

“LESSOR":
“LESSEE”:
FULLERTON BUSINESS CENTER,LLC
ALLIED MED, INC.
an Oregon Corporation
 

 
By Alexico, Inc., a California Corporation
 
DBA Mid Valley Management,
 
Managing Agent
By: /s/ Jack Amin
 
      Jack Amin, President
By: /s/ Terry Rhoades
By: /s/ Jack Amin
      Terri Rhoades, Authorized Agent
      Jack Amin, Vice President

 

--------------------------------------------------------------------------------

 
